DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the RCE filed 07/01/2021. Claims 1-4, 6-8, 11-14 and 16-18 are amended; as such claims 1-4, 6-14, and 16-20 are now pending.

Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 07/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Regarding 35 U.S.C. 112(a) rejection, the Examiner acknowledges and accepts Applicant’s amendments to Claim 1-4, 6-14, and 16-20; therefore, the Examiner withdraws all rejections pertaining to this issue. 
	
Response to Arguments
Applicant’s arguments filed on 07/01/2021, with respect to claims 1-4, 6-14, and 16-20 have been fully considered and are deemed persuasive. The 35 U.S.C. 103 rejection of Haswell (US 20190057038) in view of Sugimoto (US 20160004642 A1), Loh (US 20140181415 A1), and Xu (US 10810123 B1) of claims 1-4, 6-14, and 16-20 are withdrawn. Therefore, a NOTICE OF ALLOWANCE is being administered.

Allowable Subject Matter
Claims 1-4, 6-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the combination including limitations of:
(Claims 1 and 11) “…initially using a free linked list to link all nodes provided on the sub mapping table area” and “… mapping a node in the free linked list to a sub mapping table that is searched by internal optimization of the non-volatile memory, and managing the nodes in the free linked list in the order of recent use of sub mapping tables managed by the nodes in the free linked list.”

	Below are references considered to be the closes related prior art: 
Haswell (US 20190057038) teaches a memory management system comprising L2P tables in non-volatile memory and utilizing volatile memory to store a L2P mapping table of a corresponding memory in order to apply updates thereon. The additional prior arts  Sugimoto (US 20160004642 A1) teaches three different queues: a clean, dirty, and free queue, where the queues contain references to cache segments depending on different operations performed on the data corresponding to the cache segments; Loh (US 20140181415 A1) teaches different internal requests where prefetch requests are sent to the memory controller based on patterns of the memory system; Xu (US 10810123 B1) teaches a LRU linked list, describing hot and cold nodes. Neither Haswell, Sugimoto, Loh, or Xu teach initially using a free linked list to link all nodes provided on the sub mapping table area nor mapping a node in the free linked list to a sub mapping table that is searched by internal optimization of the non-volatile memory, and managing the nodes in the free linked list in the order of recent use of sub mapping tables managed by the nodes in the free linked list.

As dependent claims 2-4, 6-10, 12-14, and 16-20 depend from an allowable base claim, they are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG-HAO J NGUYEN whose telephone number is (571)272-3517.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.N./Examiner, Art Unit 2132                                                                                                                                                                                                        /MASUD K KHAN/Primary Examiner, Art Unit 2132